                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

    UNITED STATES OF AMERICA,                         §
                                                      §
                   Plaintiff,                         §
    v.                                                §
                                                      §     CRIMINAL ACTION NO. 4:19-CR-18
    ISAAC ELI VILLEGAS,                               §
                                                      §
                   Defendant.                         §


                      MEMORANDUM ADOPTING REPORT AND
               RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the above-referenced criminal action, the Court having

    heretofore referred the request for the revocation of Defendant’s supervised release to the United

    States Magistrate Judge for proper consideration.      The Court has received the Report and

    Recommendation of the United States Magistrate Judge pursuant to its order. Defendant having

    waived allocution before the Court as well as his right to object to the report of the Magistrate

    Judge, the Court is of the opinion that the findings and conclusions of the Magistrate Judge are
.   correct.

           It is therefore ORDERED that the Report and Recommendation of United States

    Magistrate Judge is ADOPTED as the opinion of the Court.

           It is further ORDERED that Defendant’s supervised release is hereby REVOKED.

           It is further ORDERED that Defendant be committed to the custody of the Bureau of

    Prisons for a term of eighteen (18) months of imprisonment, to run consecutively to any term of

    imprisonment imposed in Case No. 4:18CR00066, with no term of supervised release to follow.


    So ORDERED and SIGNED this 10th day of September, 2019.




                                                     ____________________________________
                                                     SEAN D. JORDAN
                                                     UNITED STATES DISTRICT JUDGE
